PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/877,514
Filing Date: 3 Apr 2013
Appellant(s): Filippi et al.



__________________
Daniel Piotrowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/06/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/06/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant’s arguments are not persuasive.
The Appellant’s overall argument is that “The combination of Andrews and Kuhns fails to meet the standard for obviousness under 35 U.S.C. §103 with respect to the rejection of independent claims 1 and 11 (and hence, claims 4-10 and 12-14 by dependency).”
The Appellant begins by reciting claim 1 and arguing the following:

    PNG
    media_image2.png
    269
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    145
    650
    media_image3.png
    Greyscale

Here, the Appellant is reading unclaimed elements into the claims. According to MPEP 2145, section VI, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d1057 (Fed. Fri. 1993) …” Claim 1 merely states, “whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer …” The phrase, “or by another effect like a voltage fluctuation in the electrical network” is not mentioned anywhere in claim 1, or in any of the other claims. The Appellant’s argument is introducing the concept of “voltage fluctuation” into the claims and then arguing that the claims fail to teach this unclaimed element. 
The phrase, “whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer” allows for a much broader interpretation than “whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer or by another effect like a voltage fluctuation in the electrical network.” If the art shows that a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer, then the limitation is satisfied, regardless of whether a secondary effect, like a voltage fluctuation, is mentioned. And as seen in the prior art rejection, Andrews et al, in view of Kuhns et al, does disclose, teach, or suggest, “whether a 
Furthermore, it should be noted that claim 1 does not affirmatively state that the processor determines “whether a variation …” Rather, claim 1 states, “a processor to determine a detection variable based on a variation … wherein the decision variable is indicative of whether a variation …” (emphasis mine). The use of the phrase “is indicative of” significantly broadens the claims. As established above, there is no need to consider the concept of voltage fluctuation, since the concept of voltage fluctuation is not claimed. However, for argument’s sake, even if the claims did include the concept of voltage fluctuation, an argument could be made that the decision variable of Andrews and Kuhns (which is based on detected voltage and current) is “indicative” of voltage fluctuation, since “voltage fluctuation” is based on voltage. The claims do not define the scope of what constitutes “indicative of.” The claim is therefore broadened by the use of such language, and the claim is further broadened by the absence of elements being argued by the Appellant. Since the Appellant’s argument rests on an overly narrow interpretation of broad claims, the arguments are not persuasive.


    PNG
    media_image4.png
    632
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    740
    611
    media_image5.png
    Greyscale

	
Like with the Appellant’s argument regarding voltage fluctuation, the Appellant is reading in unclaimed elements into the claims. The Appellant is arguing that the art does not teach: 1) a preprocessing; 2) the preprocessing is carried out before the actual disaggregation procedure starts; 3) the preprocessing is a kind of filtering that filters out 
	None of these elements are claimed. None of the claims mention anything about “preprocessing.” Nor do any of the claims mention anything about operations being carried out before a disaggregation procedure starts. Nor do any of the claims mention any kind of filtering. And as discussed above, none of the claims mention anything about voltage fluctuations. Because the Appellant’s arguments appear to be entirely based on unclaimed elements, the Appellant’s arguments are not persuasive. The Examiner gives claims their broadest reasonable interpretation (BRI). In view of BRI, the cited art teaches the claimed invention.
	Next, the Appellant argues:

    PNG
    media_image6.png
    627
    602
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    722
    608
    media_image7.png
    Greyscale

	
Here, the Appellant is inserting words that the claims do not contain. The Appellant asserts that the claim states, “whether a variation … is caused by a variation in the operational state of an electrical consumer or not …” (emphasis mine). The phrase, “or not” is not mentioned anywhere in the claims. This is another example of the Appellant reading in unclaimed elements. The Appellant cites page 1, lines 16-23 of the Appellant’s specification, which does mention voltage fluctuations. But as discussed In re Van Geuns, 988 F.2d 1181, 26 USPQ2d1057 (Fed. Fri. 1993) …”
	Since the Appellant’s arguments are entirely based on a narrow interpretation necessitated by the inclusion of unclaimed elements, the arguments are not persuasive. As established above, and in the previous rejection, the cited art teaches the claimed invention.
	With respect to independent claim 11, the Appellant makes similar arguments. The Appellant argues:

    PNG
    media_image8.png
    583
    611
    media_image8.png
    Greyscale


	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Leonard S. Liang
/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        

Conferees:
/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865   

/Dean A. Reichard/
Training Quality Assurance Specialist, Technology Center 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.